                         IN THE UNITED STATES COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

DOMINIQUE JENNETTE, as next friend                 )
of William Edward Jennette, Jr., deceased,         )
                                                   )
       PLAINTIFF                                   )
                                                   ) CASE NO. 1:20-cv-00068
VERSUS                                             )
                                                   ) JURY DEMAND
CHRISTOPHER STALLINGS,                             )
BRANDON MILLER,                                    )
KENDRA BURTON,                                     )
SHERRELL SUMMERS,                                  )
CITY OF LEWISBURG, TN, and                         )
MARSHALL COUNTY, TN,                               )
                                                   )
       DEFENDANTS                                  )

                        ANSWER TO AMENDED COMPLAINT

       Comes now the Defendants, Christopher Stallings and Bryce Roberts, by and

through counsel, and for response to the Amended Complaint against them, each would

state and show unto the Court as follows:

       1.     It is admitted that this suit was brought pursuant to 42 U.S.C. § 1983. It is

denied that the civil rights of Plaintiff’s decedent were violated, and it is denied that this

Defendant engaged in any unconstitutional or actionable conduct toward Plaintiff’s

decedent, William Edward Jennette, Jr., at any time. This Defendant denies that he is

liable to the Plaintiff by virtue of any theory of law whatsoever.

       2.     The existence of federal question jurisdiction is admitted, as well as venue.

It is averred that this Court should decline to exercise supplemental jurisdiction over any



                                               1

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 1 of 17 PageID #: 164
state law claims, including, specifically, any claims concerning the Tennessee

Governmental Tort Liability Act.

       3.     It is admitted that the Plaintiff is attempting to assert claims against certain

defendants pursuant to the Tennessee Governmental Liability Act, but it is averred that

no such claim may be brought against this Defendant pursuant to same, and, further that

this Court should decline to exercise supplemental jurisdiction over any Tennessee

Governmental Tort Liability claims against any parties.

       4.     These Defendants are without sufficient knowledge or information to admit

or deny the allegations of Paragraph Number 4, and demand strict proof of the same.

       5.     It is admitted that the Defendant, Christopher Stallings, was employed by

the City of Lewisburg, Tennessee, as a law enforcement officer. It is denied that

Defendant Stallings is liable to the Plaintiff by virtue of any theory of law.

       6.     Upon information and belief, it is admitted that Defendants, Miller, Burton

and Summers, were employees of Marshall County. The allegations of this Paragraph are

not directed to this Defendant, and no response is required.

       7.     Upon information and belief, it is admitted that Defendant Owens was

employed by Marshall County. The allegations of this paragraph are not directed to these

Defendants, and no response is required.

       8.     Upon information and belief, it is admitted that Defendant Frazier was

employed by the City of Lewisburg. The allegations of this paragraph are not directed to

these Defendants, and no response is required.



                                              2

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 2 of 17 PageID #: 165
       9.     It is admitted that Defendant, Bryce Roberts, was employed by the City of

Lewisburg, Tennessee, as a law enforcement officer. It is denied that Defendant Roberts

is liable to the Plaintiff by virtue of any theory of law.

       10.    Paragraph number 10 contains no factual allegations to which a response is

required. It is specifically denied that these Defendants, Christopher Stallings or Bryce

Roberts are liable to the Plaintiff by virtue of any theory of law whatsoever.

       11.    It is admitted that the City of Lewisburg, Tennessee, is a political

subdivision of the State of Tennessee, and Christopher Stallings was an employee of the

City. The remaining allegations of this paragraph are not directed to these Defendants,

and no response is required. Defendants demand strict proof of the same.

       12.    It is admitted that Marshall County, Tennessee, is a political subdivision of

the State of Tennessee, and upon information and belief, it is admitted that the

Defendants, Miller, Burton and Summers, were employees of Marshall County. The

remaining allegations of Paragraph Number 9 are not directed to these Defendants, and

no response is required. Defendants demand strict proof of the same.

       13.    Denied as stated. Upon information and belief, it is averred that William

Edward Jennette, Jr. was arrested based on his erratic and dangerous behavior, as a result

of significant drug abuse. It is averred that Mr. Jennette’s drug abuse caused him to

behave erratically, dangerously, uncontrollably, and violently, and that this continued

through the time of the incident which is the subject of this suit.




                                               3

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 3 of 17 PageID #: 166
        14.    Upon information and belief, it is admitted that Mr. Jennette either

continued or resumed erratic, dangerous, uncontrollable and violent behavior. These

Defendants were not present and did not participate in the decision to remove

Mr. Jennette from the cell, but upon information and belief, it is averred that such

conduct was reasonable in all respects. It is further averred that Mr. Jennette had

previously engaged in the same erratic, dangerous and uncontrollable conduct.

        15.    Denied as stated.

        16.    Denied as stated.

        17.    These Defendants are without sufficient knowledge or information to admit

or deny the allegations of paragraph number 17 and therefore demand strict proof of

same.

        18.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. To the extent a response is required, it is denied as stated.

        19.    Denied.

        20.    Denied.

        21.    It is admitted that Defendant Stallings heard a call for assistance, and that

he responded. It is denied that Defendant Stallings was in the jail at the time of the call,

and responded via radio call. It is averred that as Defendant Stallings entered the area

and rounded the corner, one corrections officer was on the ground in distress, and that

Mr. Jennette was actively engaged in erratic, dangerous, uncontrollable and violent

behavior with respect to the other officers, was actively resisting them, and it appeared to

be a danger.

                                              4

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 4 of 17 PageID #: 167
       22.    Denied.

       23.    Denied as stated. It is averred that Mr. Jennette was engaged in erratic,

dangerous, uncontrollable and violent behavior.

       24.    Denied as stated. It is averred that Mr. Jennette was actively engaged in

erratic, dangerous, uncontrollable and violent behavior, that Mr. Jennette bit Defendant

Stallings, and continued to actively and aggressively fight and resist the lawful and

reasonable efforts to restrain him. Plaintiff’s characterization that Mr. Jennette was

placed in some sort of prone position, was restrained and cooperative, is denied.

       25.    Denied as stated.

       26.    It is admitted that Defendant Stallings placed both hands on Mr. Jennette,

and it is averred that Defendant Stallings conduct was lawful and reasonable in all

respects.

       27.    Denied.

       28.    It is admitted that the Officers attempted to get Mr. Jennette’s arms and

wrists in order to try to handcuff him. It is averred that Mr. Jennette continued his erratic,

dangerous, uncontrollable and violent behavior, and continued to resist the lawful and

reasonable efforts to restrain him.

       29.    Denied as stated.

       30.    Denied as to these Defendants. It is averred that pepper spray had been

deployed on Mr. Jennette, and that Defendant Roberts was coughing.

       31.    Denied as stated. It is generally admitted and averred that Mr. Jennette

continued to behave in an erratic, danger, uncontrollable and violent behavior, continued

                                              5

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 5 of 17 PageID #: 168
to resist the officers lawful and reasonable attempts to restrain him, continued to try and

get up, and may have made verbal statements indicating his desire to get up.

       32.    Denied as stated. It is admitted that Defendant Stallings used both hands

and placed them on Mr. Jennette’s head, and made the statement described as

Mr. Jennette continued his erratic, dangerous, and uncontrollable behavior.

       33.    Denied as stated. It is generally admitted that Mr. Jennette was eventually

secured over his erratic, dangerous, uncontrollable, and violent resistance to the lawful

and reasonable attempts to restrain him.

       34.    It is admitted that Defendant Roberts held Mr. Jennette’s arm. The

remaining allegations are denied.

       35.    Denied as stated. It is generally admitted that as part of Mr. Jennette’s

erratic, dangerous, uncontrollable, and violent behavior, aggressively resisting the

officers lawful and reasonable attempts to restrain him, Mr. Jennette also verbalized his

desire to avoid being restrained.

       36.    It is generally admitted that Defendant Stallings called for someone to go

get leg restraints, to prevent Mr. Jennette from getting up and continuing his erratic,

dangerous, uncontrollable and violent behavior.

       37.    Denied.

       38.    Denied as stated.

       39.    It is admitted that Defendant Stallings called for assistance asking the other

officers to get leg restraints while Mr. Jennette was on the ground continuing his erratic,



                                              6

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 6 of 17 PageID #: 169
dangerous, uncontrollable and violent behavior and his continued efforts to try to get up

and continue the fight against the officers lawful and reasonable attempts to restrain him.

       40.    The allegations in this paragraph are not directed to these Defendants, and

no response is required. It is generally admitted that Mr. Jennette’s legs were eventually

restrained.

       41.    Denied as stated.

       42.    Denied as stated.

       43.    Denied.

       44.    It is admitted that Mr. Jennette was not moved from his position on the

ground to a seated position. It is averred that Mr. Jennette initially continued his erratic,

dangerous, uncontrollable and violent behavior, and that Mr. Jennette was given a

moment to calm down.

       45.    Denied.

       46.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. To the extent a response is required, it is generally admitted that

at some point during Mr. Jennette’s erratic, dangerous, uncontrollable, and violent

behavior, his legs were bent up. The remaining allegations are denied.

       47.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. To the extent a response is required, it is generally admitted that

at some point during Mr. Jennette’s erratic, dangerous, uncontrollable, and violent

behavior, his legs were bent up. The remaining allegations are denied.



                                              7

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 7 of 17 PageID #: 170
      48.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. These Defendants lack sufficient knowledge and information to

admit or deny the allegations of this paragraph and demand strict proof of same.

      49.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. These Defendants lack sufficient knowledge and information to

admit or deny the allegations of this paragraph and demand strict proof of same.

      50.    Denied.

      51.    The allegations of this paragraph are not directed to these Defendants, and

no response is required. These Defendants lack sufficient knowledge and information to

admit or deny the allegations of this paragraph and demand strict proof of same.

      52.    Denied.

      53.    Denied.

      54.    Denied.

      55.    Denied.

      56.    Denied.

      57.    It is admitted that Defendant Stallings made the statements described, and

that each of these Defendants was engaged in lawful and reasonable conduct at all times.

The remainder of this paragraph is denied as stated.

      58.    Denied as stated.

      59.    The allegations of this paragraph are not directed at these Defendants, and

no response is required.

      60.    Denied.

                                            8

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 8 of 17 PageID #: 171
       61.    Denied.

       62.    It is admitted that neither of these Defendants, Stallings or Roberts,

attempted to move Mr. Jennette from his position on the ground to a seated position. The

remaining allegations are denied as stated.

       63.    Denied.

       64.    Denied as to these Defendants, Stallings and Roberts. The remaining

portions of this paragraph are not directed to these Defendants, and no response is

required.

       65.    Denied as stated.

       66.    Denied.

       67.    Denied as stated.

       68.    Denied.

       69.    Denied.

       70.    Denied as stated.

       71.    It is generally admitted that Defendant Stallings made statements to

Mr. Jennette, as Mr. Jennette was given a moment to calm down.

       72.    It is admitted that Defendant Stallings was concerned about the health of

Mr. Jennette’s victim and inquired of her.

       73.    The allegations in this paragraph are not directed to these Defendants, and

no response is required.

       74.    Denied as stated.

       75.    Denied. It is specifically averred that Defendant Stallings did check

                                              9

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 9 of 17 PageID #: 172
Mr. Jennette and monitored his medical condition, and in fact grew concerned and

investigated further, leading to life-saving efforts. It is specifically denied that either of

these Defendants engaged in any wrongful conduct or indifference to Mr. Jennette at any

time.

        76.   Denied as stated.

        77.   Denied.

        78.   Denied.

        79.   Denied.

        80.   Denied.

        81.   Denied.

        82.   Denied.

        83.   Denied.

        84.   Denied.

        85.   Denied as stated. It is averred that Mr. Stallings became concerned about

Mr. Jennette, investigated, rolled him over, and immediately started life-saving activities.

        86.   Denied as stated. It is averred that Mr. Jennette had stopped breathing, and

the Defendants immediately began life-saving measures.

        87.   It is admitted that EMS arrived on the scene and performed CPR, but that

Mr. Jennette expired. It is denied that this Defendant or any Defendants caused any such

delay as referenced in this paragraph. Any allegation inconsistent with the foregoing is

denied.

        88.   Denied.

                                              10

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 10 of 17 PageID #: 173
        89.    Denied as stated. It is averred that the autopsy determined that

Mr. Jennette’s principal cause of death was his drug intoxication. While the word

“homicide” does appear in the report, it is averred that the term does not have the

meaning insinuated by the Plaintiff in this paragraph .

        90.    Denied.

        91.    Denied as stated.

        92.    Denied as stated.

        93.    These Defendants are without sufficient knowledge or information to admit

or deny the allegations of this paragraph, and demand strict proof of same.

        94.    Denied as stated.

        95.    Denied as stated.

        96.    Denied.

        97.    Denied as stated.

        98.    Denied.

        99.    Denied as to these Defendants. The remaining allegations of this paragraph

are not directed to these Defendants, and no response is required. To the extent a

response is required, these Defendants lack sufficient knowledge or information to admit

or deny the remaining allegations of this paragraph, and therefore demand strict proof of

same.

        100.   Denied as stated. Regardless, it is averred that Mr. Jennette was not

compliant, and that all force deployed at any time was lawful and reasonable under the

circumstances. It is specifically denied neither of these Defendants engaged in any

                                             11

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 11 of 17 PageID #: 174
conduct with respect to Mr. Jennette that was wrongful in any way whatsoever. Any

insinuation in this paragraph to the contrary is specifically denied.

       101.   Denied.

       102.   Denied.

       103.   Denied.

       104.   Denied.

       105.   Denied.

       106.   Denied.

       107.   Denied.

       108.   Denied.

       109.   Denied.

       110.   Denied.

       111.   Denied.

       112.   Denied.

       113.   Denied.

       114.   Denied.

       115.   Defendants incorporate the responses to all paragraphs in this Answer to

the Amended Complaint as if fully and completely restated herein.

       116.   Denied.

       117.   Denied.

       118.   Denied.

       119.   Denied.

                                             12

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 12 of 17 PageID #: 175
        120.   Denied.

        121.   Denied.

        122.   Denied.

        123.   Defendants incorporate the responses to all paragraphs in this Answer to

the Amended Complaint as if fully and completely restated herein.

        124.   Denied.

        125.   Denied.

        126.   Denied.

        127.   Denied.

        128.   Denied.

        129.   Denied.

        130.   Defendants incorporate the responses to all paragraphs in this Answer to

the Amended Complaint as if fully and completely restated herein.

        131.   Denied.

        132.   Denied.

        133.   Denied.

        134.   Denied.

        135.   It is denied that the Plaintiff is entitled to any relief set forth in the prayer

for relief.

        136.   Any and all other allegations not heretofore admitted, denied, or explained

are here and now denied as if taken up individually and denied separately.



                                                13

   Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 13 of 17 PageID #: 176
                               AFFIRMATIVE DEFENSES

       1.     The Complaint fails to state a cause of action against these Defendants,

Christopher Stallings and Bryce Roberts, for which relief can be granted, and should be

dismissed.

       2.     These Defendants demand a Jury of twelve (12) persons to try all issues

joined in this cause. To the extent a twelve (12) person jury is not permitted, these

Defendants demand a Jury of eight (8) persons to try all issues joined in this cause.

       3.     These Defendants assert all privileges and immunities in accordance with

the Tennessee Governmental Tort Liability Act, T.C.A. § 29-20-101, et seq., including

but not limited to the limitations on damages, and exclusive jurisdiction in the Circuit

Court for Marshall County, Tennessee.

       4.     These Defendants assert the doctrine of qualified immunity. It is

specifically averred that the conduct of these Defendant did not violate any clearly

established constitutional right, and these Defendants are entitled to immunity.

       5.     These Defendants assert self-defense and defense of a fellow officer.

       6.     To the extent applicable, these Defendants assert the doctrine of

comparative fault. These Defendants specifically asserts that the fault of Plaintiff’s

decedent, William Edward Jennette, Jr., is the sole cause of his injuries. These

Defendants assert that the fault of Plaintiff’s decedent, William Edward Jennette, Jr., be

compared with the fault of all parties. To the extent that Plaintiff’s decedent’s fault is

fifty (50) percent or more, then Plaintiff’s claim is or may be barred.



                                             14

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 14 of 17 PageID #: 177
       7.     It is averred that this Court should decline to exercise supplemental

jurisdiction over any claims brought pursuant to the Tennessee Governmental Tort

Liability Act, or other state law claims as may be presented. It is specifically averred that

this Defendant retains total personal immunity for any state law claims pursuant to

T.C.A. § 29-20-310, and to the extent the Plaintiff purports to assert any state law claim

against him, same should be dismissed.

       8.     It is specifically averred that these Defendants engaged in proper and

constitutional conduct that was objectively reasonable at all times. These Defendant

were summoned to the jail due to a fight in progress, apparently initiated by Plaintiff’s

decedent, William Edward Jennette, Jr., and found Plaintiff’s decedent, Mr. Jennette,

engaged in erratic, dangerous, uncontrollable, and violent conduct. These Defendants’

conduct was objectively appropriate and reasonable and did not violate any constitutional

right of the Plaintiff’s decedent or anyone else as a matter of law.

       9.     These Defendants reserve the right to supplement or amend this Answer

based on further investigation and discovery.

       10.    These Defendants are entitled to their attorneys’ fees pursuant to 42 U.S.C.

§ 1988.

       Now, having fully answered the Amended Complaint against them, these

Defendants ask that same be dismissed at Plaintiff’s costs.




                                             15

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 15 of 17 PageID #: 178
                                            Respectfully submitted,

                                            MOORE, RADER,
                                            FITZPATRICK AND YORK, P. C.


                                            By s/Daniel H. Rader IV, B.P.R. No.0025998
                                                  DANIEL H. RADER IV


                                            By s/Daniel H. Rader III, B.P.R. No. 002835
                                                  DANIEL H. RADER III
                                                  Attorneys for Defendant
                                                  Christopher Stallings
                                                  P. O. Box 3347
                                                  Cookeville, TN 38502
                                                  (931-526-3311)


                               CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing pleading was filed electronically on
March 11, 2021. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt. All other parties will
be served by regular U.S. Mail. Parties may access this filing through the Court’s
electronic filing system.

       Mr. Benjamin K. Raybin
       Mr. David J. Weissman
       Raybin & Weissman, P.C.
       424 Church Street, Suite 2120
       Nashville, TN 37219

       Mr. Robert P. Gritton
       Gritton & Gritton, PLLC
       752 South Church Street
       Murfreesboro, TN 37130

       Mr. Robert M. Burns
       Howell & Fisher, PLLC
       3310 West End Avenue, Suite 550
       Nashville, TN 37203


                                              16

  Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 16 of 17 PageID #: 179
   Mr. Michael T. Schmitt
   Ortale Kelley Law Firm
   330 Commerce Street, Suite 110
   P. O. Box 198985
   Nashville, TN 37201

   Dated this the 11th day of March, 2021.

                                    MOORE, RADER,
                                    FITZPATRICK AND YORK, P. C.


                                    By s/Daniel H. Rader IV, B.P.R. No.0025998
                                          DANIEL H. RADER IV
                                          Attorneys for Defendant
                                          Christopher Stallings
                                          P. O. Box 3347
                                          Cookeville, TN 38502
                                          (931-526-3311)




                                       17

Case 1:20-cv-00068 Document 34 Filed 03/11/21 Page 17 of 17 PageID #: 180
